Cook, J.,
concurring in part and dissenting in part. I agree with the majority’s adoption of the Eisenberg balancing test, but I differ with the majority as to the scope of the remand.
I analyze differently than the majority the role that Eisenberg played in the decision of the trial court. The majority holds that the trial court abused its discretion in applying the Eisenberg balancing test. I believe instead that the trial court erred by deciding that the target had no valid interests to balance.
Though the trial court’s opinion acknowledged the Eisenberg balancing test, it went on to conclude incorrectly that a target does not have standing to participate in a Crim.R. 6(E) evidentiary hearing. Eisenberg teaches that a target’s interests in participation are to be balanced against the harmful effects that may result from that participation; standing is presumed.
Because the trial court assumed that lack of standing obviated the analysis and weighing of the target’s interests, it never properly engaged in the balancing assigned to it under Eisenberg. I would, therefore, remand the cause to the trial court for that purpose, thus leaving to that tribunal the initial judgment as to whether such balancing favors the target’s participation in the evidentiary hearing.
F.E. Sweeney, J., concurs in the foregoing opinion.